Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated October 26, 2021 are acknowledged.  

Rejoin Claim 25
Claim 25 is hereby rejoined and allowed.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Harris on January 27th, 2022.
The application has been amended as follows: 
Amend line 11 of claim 22 by replacing the word “stating” with the word “station”.  
Amend line 13 of claim 22 by deleting the word “comprised” as follows: “…cleaning nozzle, a pressure of the cleaning liquid being
Amend claim 23 as follows: The cleaning station according to claim 22, wherein the cleaning nozzle and the drying nozzle are mounted on a second drive of the  nozzle and the drying nozzle.  
Amend claim 28 as follows: The cleaning station according to claim 27, further comprising a heater configured to heat the deionized water to a temperature between 30°C and 40°C.  
Cancel claims 36-42.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 22, the independent claim.  With regard to claim 22, the most relevant prior art is the combination of U.S. 2014/0090673 by Atsumi in view of U.S. 2009/0029061 by Shinde used to reject claim 22 in the Non-Final Rejection dated 7/26/2021.  The combination of Atsumi in view of Shinde fails to teach that the cleaning station comprises a piston operated pump unit having a stroke number monitoring unit configured to deliver a high pressure cleaning liquid to the cleaning nozzle, a pressure of the cleaning liquid being between 150-200bars, the stroke number monitoring unit being configured to count the number of strokes of the piston operated pump unit and to stop processing of the cleaning station when the counted number of strokes is out of a defined range.  The reviewed prior art does not provide motivation to modify the combination of Atsumi in view of Shinde to arrive at the apparatus recited by claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
January 28, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714